Plaintiff was informed against and convicted of the crime of transporting certain spirituous liquor from some point unknown to Third and Broadway streets, in Muskogee, Okla., on the 4th day of February, 1919.
On the trial of the case plaintiff in error did not take the stand or introduce any evidence.
The testimony on the part of the state, in substance, was that the officer who arrested the plaintiff in error did so after the latter had driven his taxi to this certain point in the city of Muskogee and after he had there attempted to search plaintiff in error, for the purpose of ascertaining *Page 442 
whether he had transported and had on his person any intoxicating liquor. Plaintiff in error there resisted being searched by the officer, who then forcibly conveyed him to jail, and on the way to jail plaintiff in error took out of his pocket several pint bottles and threw them on the pavement so that they were all broken, but that the officer in charge of the plaintiff in error knew that these bottles so thrown and broken had contained whisky, from the odor of the contents so spilled. That after the plaintiff in error had been lodged in jail, this officer and another officer returned to where the bottles had been broken and where portions of liquor still remained in depressions in the pavement, and verified the conclusion that the contents of the bottles was whisky.
It is earnestly contended by plaintiff in error that there was not sufficient proof that the contents of these bottles was intoxicating, and in his brief he cites a number of authorities in support of his contention. The cases cited, however, were where the liquid concoctions were for medicinal use or were beverages of unknown alcoholic content. In all such cases it is necessary to prove that the liquor had intoxicating properties, but in none of these cases was the question raised as to whether whisky was an intoxicating liquor.
The word "whisky" has a well-defined and well-known meaning and indicates per se, an intoxicating liquor; and where it is sufficiently shown that the liquor being transported was whisky, it is not necessary to show specifically that it was intoxicating. Markinson v. State, 2 Okla. Cr. 323, 101 P. 353; 15 R.C.L. Intoxicating Liquor, § 3.
There being no controverting evidence introduced, this court is of the opinion that there is sufficient evidence to sustain the verdict, and the judgment of the trial court is affirmed.
DOYLE, P.J., and MATSON, J., concur. *Page 443